 1                                                               Hon. Richard A. Jones
 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,
                                                    No. CR19-142RAJ
 9                         Plaintiff,

10           v.                                     ORDER ON DEFENDANT’S
                                                    MOTION TO SUPPRESS
11   ANDREW PETER SOLOMON,                          STATEMENTS

12                         Defendant.

13
            This matter is before the Court on defendant’s Motion to Suppress Statements
14
     Made to Law Enforcement Officers (“Motion”). Dkt. #17. Having considered the
15
     motion, the government’s response, defendant’s reply, the government’s surreply,
16
     and the files and pleadings herein, the Court finds as follows:
17
            The defendant had two separate encounters with Lummi Nation law
18
     enforcement officers on March 24, 2019 and April 1, 2019. During these
19
     encounters, the defendant purportedly made statements to these officers. Defendant
20   moves this Court for an order suppressing all statements on the grounds that they
21   were obtained in violation of Miranda v. Arizona, 384 U. S. 436 (1966), in violation
22   of his rights under the Fifth Amendment, and that any statements he made were
23   involuntary.
24          The government has responded that it does not intend to offer statements
25   from either encounter during its case in chief and asks this Court to deny the motion

26   as moot. Dkt. #19. The defendant is opposed to the Court treating this motion as


      ORDER ON DEFENDANT’S MOTION
      TO SUPPRESS STATEMENTS - 1
 1   moot and asks for a ruling that the government be precluded from using the
 2   statements for any purpose, including impeachment should the defendant elect to
 3   testify. Dkt. # 20.
 4          The Court will hold the government to its representation that it will not offer

 5   any statements by the defendant during its case in chief. The Court will not set a

 6   hearing at this time to determine the voluntariness of any statements by the
     defendant. Instead, the Court will follow the guide of the government and defer
 7
     holding a voluntariness hearing until after the government rests but before the
 8
     defendant takes the witness stand should he elect to testify. At that time the Court
 9
     will conduct the voluntariness hearing outside the presence of the jury. It appears
10
     that if such a hearing is necessary, it will involve a modest utilization of time and
11
     serve the purposes of judicial economy and resources.
12
            For the reasons stated above, the Court RESERVES ruling on the
13
     defendant’s motion. Dkt. #17.
14        DATED this 13th day of September, 2019.
15

16                                                     A
                                                       The Honorable Richard A. Jones
17                                                     United States District Judge

18

19

20

21

22

23

24

25

26


      ORDER ON DEFENDANT’S MOTION
      TO SUPPRESS STATEMENTS - 2
